UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT NVESTMENT COMPANY Investment Company Act file number:811-22668 ETF Series Solutions (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 ­­­­­ (Address of principal executive offices) (Zip code) Paul Fearday, President (principal executive officer) ETF Series Solutions c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 4th Floor Milwaukee, Wisconsin 53202 (Name and address of agent for service) (414) 765-5346 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period:December 31, 2015 Item 1. Schedule of Investments. AlphaClone International ETF Schedule of Investments December 31, 2015 (Unaudited) Shares Value COMMON STOCKS - 98.9% Belgium - 5.1% Anheuser Busch Inbev SA - ADR $ Brazil - 1.0% Embraer SA - ADR China - 24.3% 51job, Inc. - ADR (a) Baidu, Inc. - ADR (a) Ctrip.com International, Ltd. - ADR (a) Mindray Medical International, Ltd. - ADR NetEase, Inc. - ADR New Oriental Education & Technology Group, Inc. - ADR SouFun Holdings, Ltd. - ADR Vipshop Holdings, Ltd. - ADR (a) Youku Tudou, Inc. - ADR (a) Denmark - 2.3% Novo Nordisk AS - ADR Finland - 1.0% Nokia Corporation - ADR France - 2.8% Flamel Technologies SA - ADR (a) Sanofi - ADR Hong Kong - 1.1% Melco Crown Entertainment, Ltd. - ADR India - 8.6% HDFC Bank, Ltd. - ADR ICICI Bank, Ltd. - ADR Infosys, Ltd. - ADR Ireland - 8.6% Ryanair Holdings plc - ADR Shire plc - ADR Israel - 12.1% Teva Pharmaceutical Industries, Ltd. - ADR Japan - 1.0% Toyota Motor Corporation - ADR (a) Jersey - 1.0% Randgold Resources, Ltd. - ADR Mexico - 3.8% Cemex SAB de CV - ADR (a) Fomento Economico Mexicano SAB de CV - ADR Grupo Televisa SAB - ADR Netherlands - 0.9% Royal Dutch Shell plc - ADR Republic of Korea - 1.0% SK Telecom Company, Ltd. - ADR Spain - 1.0% Grifols SA - ADR Sweden - 1.0% Ericsson - ADR Switzerland - 2.0% ABB, Ltd. - ADR Novartis AG - ADR Taiwan, Province of China - 3.2% Taiwan Semiconductor Manufacturing Company, Ltd. - ADR United Kingdom - 17.1% ARM Holdings plc - ADR AstraZeneca plc - ADR BP plc - ADR British American Tobacco plc - ADR GlaxoSmithKline plc - ADR RELX plc - ADR Smith & Nephew plc - ADR Unilever plc - ADR Vodafone Group plc - ADR WPP plc - ADR TOTAL COMMON STOCKS (Cost $1,985,145) PREFERRED STOCKS - 0.9% Brazil - 0.9% Telefonica Brasil SA TOTAL PREFERRED STOCKS (Cost $20,048) SHORT-TERM INVESTMENTS - 0.2% Invesco Short Term Investment Trust - Liquid Assets Portfolio, Institutional Class, 0.29% * TOTAL SHORT-TERM INVESTMENTS (Cost $3,922) Total Investments (Cost $2,009,115) - 100.0% Liabilities in Excess of Other Assets - 0.0% ) NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. * Rate shown is the annualized seven-day yield as of December 31, 2015. ADR American Depository Receipt (a) Non-income producing security. Since the Fund does not have a full fiscal year, the tax cost of investments is the same as noted in Schedule of Investments. Summary of Fair Value Disclosure at December 31, 2015 (Unaudited) The Fund utilizes various methods to measure the fair value of its investments on a recurring basis.Generally accepted accounting principals in the United States of America ("U.S. GAAP") establishes a hierarchy that prioritizes inputs to valuation methods.The three levels of inputs are: Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, repayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund's own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The following is a summary of the inputs used to value the Fund's investments as of December 31, 2015: Assets^ Level 1 Level 2 Level 3 Total Common Stocks $ $
